
	
		II
		110th CONGRESS
		2d Session
		S. 3651
		IN THE SENATE OF THE UNITED STATES
		
			September 29
			 (legislative day, September 17), 2008
			Ms. Murkowski (for
			 herself, Mr. Stevens,
			 Mr. Akaka, and Mr. Inouye) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To provide for the settlement of certain claims under the
		  Alaska Native Claims Settlement Act, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Southeast Alaska Native Land
			 Entitlement Finalization Act.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)(A)in 1971, Congress
			 enacted the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) to
			 recognize and settle the aboriginal claims of Alaska Natives to land
			 historically used by Alaska Natives for traditional, cultural, and spiritual
			 purposes; and
					(B)that Act declared that the land
			 settlement should be accomplished rapidly, with certainty, in conformity
			 with the real economic and social needs of Natives;
					(2)the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.)—
					(A)authorized the
			 distribution of approximately $1,000,000,000 and 44,000,000 acres of land to
			 Alaska Natives; and
					(B)provided for the
			 establishment of Native Corporations to receive and manage the funds and that
			 land to meet the cultural, social, and economic needs of Native
			 shareholders;
					(3)under section 12
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611), each Regional
			 Corporation, other than Sealaska Corporation (the Regional Corporation for
			 southeast Alaska) (referred to in this Act as Sealaska), was
			 authorized to receive a share of land based on the proportion that the number
			 of Alaska Native shareholders residing in the region of the Regional
			 Corporation bore to the total number of Alaska Native shareholders, or the
			 relative size of the area to which the Regional Corporation had an aboriginal
			 land claim bore to the size of the area to which all Regional Corporations had
			 aboriginal land claims;
				(4)(A)Sealaska, the Regional
			 Corporation for Southeast Alaska, 1 of the Regional Corporations with the
			 largest number of Alaska Native shareholders, with more than 21 percent of all
			 original Alaska Native shareholders, did not receive land under section 12 of
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1611);
					(B)the Tlingit and Haida Indian Tribes of
			 Alaska was 1 of the entities representing the Alaska Natives of southeast
			 Alaska before the date of enactment of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1601 et seq.); and
					(C)Sealaska did not receive land in
			 proportion to the number of Alaska Native shareholders, or in proportion to the
			 size of the area to which Sealaska had an aboriginal land claim, in part
			 because of a United States Court of Claims cash settlement to the Tlingit and
			 Haida Indian Tribes of Alaska in 1968 for land previously taken to create the
			 Tongass National Forest and Glacier Bay National Monument;
					(5)the Court of
			 Claims cash settlement of $7,500,000 did not—
					(A)adequately
			 compensate the Alaska Natives of southeast Alaska for the significant quantity
			 of land and resources lost as a result of the creation of the Tongass National
			 Forest and Glacier Bay National Monument or other losses of land and resources;
			 or
					(B)justify the
			 significant disparate treatment of Sealaska under the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1611);
					(6)(A)while each other
			 Regional Corporation received a significant quantity of land under sections 12
			 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613),
			 Sealaska only received land under section 14(h) of that Act (43 U.S.C.
			 1613(h)), which provided a 2,000,000-acre land pool from which Alaska Native
			 selections could be made for historic sites, cemetery sites, Urban Corporation
			 land, Native group land, and Native Allotments;
					(B)under section 14(h)(8) of that Act (43
			 U.S.C. 1613(h)(8)), after selections are made under paragraphs (1) through (7)
			 of that section, the land remaining in the 2,000,000-acre land pool is
			 allocated based on the proportion that the original Alaska Native shareholder
			 population of a Regional Corporation bore to the original Alaska Native
			 shareholder population of all Regional Corporations; and
					(C)the only land entitlement of Sealaska
			 derives from a proportion of leftover land remaining from the 2,000,000-acre
			 land pool, estimated as of the date of enactment of this Act at approximately
			 1,700,000 acres;
					(7)despite the small
			 land base of Sealaska as compared to other Regional Corporations (less than 1
			 percent of the total quantity of land allocated pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.)), Sealaska has—
					(A)provided
			 considerable benefits to shareholders; and
					(B)been a
			 significant economic force in southeast Alaska;
					(8)pursuant to the
			 revenue sharing provisions of section 7(i) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1606(i)), Sealaska has distributed more than
			 $300,000,000 during the period beginning on January 1, 1971, and ending on
			 December 31, 2005, to Native Corporations throughout the State of Alaska from
			 the development of natural resources, which accounts for 42 percent of the
			 total revenues shared under that section during that period;
				(9)as a result of
			 the small land entitlement of Sealaska, it is critical that the remaining land
			 entitlement conveyances to Sealaska under the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1601 et seq.) are fulfilled to continue to meet the economic,
			 social, and cultural needs of the Alaska Native shareholders of southeast
			 Alaska and the Alaska Native community throughout Alaska;
				(10)(A)the conveyance
			 requirements of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.) for southeast Alaska limit the land eligible for conveyance to Sealaska
			 to the original withdrawal areas surrounding 10 Alaska Native villages in
			 southeast Alaska, which precludes Sealaska from selecting land located—
						(i)in any withdrawal area established
			 for the Urban Corporations for Sitka and Juneau, Alaska; or
						(ii)outside the 10 Alaska Native
			 village withdrawal areas; and
						(B)unlike other Regional Corporations,
			 Sealaska was not authorized to request land located outside the withdrawal
			 areas described in subparagraph (A) if the withdrawal areas were insufficient
			 to complete the land entitlement of Sealaska under the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1601 et seq.);
					(11)44 percent
			 (820,000 acres) of the 10 Alaska Native village withdrawal areas established
			 under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)
			 described in paragraph (10) are composed of salt water and not available for
			 selection;
				(12)of land subject
			 to the selection rights of Sealaska, 110,000 acres are encumbered by
			 gubernatorial consent requirements under the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1601 et seq.);
				(13)the Forest
			 Service and the Bureau of Land Management grossly underestimated the land
			 entitlement of Sealaska under the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.), resulting in an insufficient area from which Sealaska
			 could select land suitable for traditional, cultural, and socioeconomic
			 purposes to accomplish a settlement in conformity with the real economic
			 and social needs of Natives, as required under that Act;
				(14)the 10 Alaska
			 Native village withdrawal areas in southeast Alaska surround the Alaska Native
			 communities of Yakutat, Hoonah, Angoon, Kake, Kasaan, Klawock, Craig, Hydaburg,
			 Klukwan, and Saxman;
				(15)in each
			 withdrawal area, there exist factors that limit the ability of Sealaska to
			 select sufficient land, and, in particular, economically viable land, to
			 fulfill the land entitlement of Sealaska, including factors such as—
					(A)with respect to
			 the Yakutat withdrawal area—
						(i)46
			 percent of the area is salt water;
						(ii)10
			 sections (6,400 acres) around the Situk Lake were restricted from selection,
			 with no consideration provided for the restriction; and
						(iii)(I)70,000 acres are
			 subject to a gubernatorial consent requirement before selection; and
							(II)Sealaska received no consideration with
			 respect to the consent restriction;
							(B)with respect to
			 the Hoonah withdrawal area, 51 percent of the area is salt water;
					(C)with respect to
			 the Angoon withdrawal area—
						(i)120,000 acres of
			 the area is salt water;
						(ii)Sealaska
			 received no consideration regarding the prohibition on selecting land from the
			 80,000 acres located within the Admiralty Island National Monument; and
						(iii)(I)the Village Corporation
			 for Angoon was allowed to select land located outside the withdrawal area on
			 Prince of Wales Island, subject to the condition that the Village Corporation
			 shall not select land located on Admiralty Island; but
							(II)no alternative land adjacent to the
			 out-of-withdrawal land of the Village Corporation was made available for
			 selection by Sealaska;
							(D)with respect to
			 the Kake withdrawal area—
						(i)64
			 percent of the area is salt water; and
						(ii)extensive timber
			 harvesting by the Forest Service occurred in the area before 1971 that
			 significantly reduced the value of land available for selection by, and
			 conveyance to, Sealaska;
						(E)with respect to
			 the Kasaan withdrawal area—
						(i)54
			 percent of the area is salt water; and
						(ii)the Forest
			 Service previously harvested in the area;
						(F)with respect to
			 the Klawock withdrawal area—
						(i)the
			 area consists of only 5 townships, as compared to the usual withdrawal area of
			 9 townships, because of the proximity of the Klawock withdrawal area to the
			 Village of Craig, which reduces the selection area by 92,160 acres; and
						(ii)the Klawock and
			 Craig withdrawal areas are 35 percent salt water;
						(G)with respect to
			 the Craig withdrawal area, the withdrawal area consists of only 6 townships, as
			 compared to the usual withdrawal area of 9 townships, because of the proximity
			 of the Craig withdrawal area to the Village of Klawock, which reduces the
			 selection area by 69,120 acres;
					(H)with respect to
			 the Hydaburg withdrawal area—
						(i)36
			 percent of the area is salt water; and
						(ii)Sealaska
			 received no consideration under the Haida Land Exchange Act of 1986 (Public Law
			 No. 99–664; 100 Stat. 4303) for relinquishing selection rights to land within
			 the withdrawal area that the Haida Corporation exchanged to the Forest
			 Service;
						(I)with respect to
			 the Klukwan withdrawal area—
						(i)27
			 percent of the area is salt water; and
						(ii)the withdrawal
			 area is only 70,000 acres, as compared to the usual withdrawal area of 207,360
			 acres, which reduces the selection area by 137,360 acres; and
						(J)with respect to
			 the Saxman withdrawal area—
						(i)29
			 percent of the area is salt water;
						(ii)Sealaska
			 received no consideration for the 50,576 acres within the withdrawal area
			 adjacent to the first-class city of Ketchikan that were excluded from
			 selection;
						(iii)Sealaska
			 received no consideration with respect to the 1977 amendment to the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1601 et seq.) requiring gubernatorial
			 consent for selection of 58,000 acres in that area; and
						(iv)23,888 acres are
			 located within the Annette Island Indian Reservation for the Metlakatla Indian
			 Tribe and are not available for selection;
						(16)the selection
			 limitations and guidelines applicable to Sealaska under the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.)—
					(A)are inequitable
			 and inconsistent with the purposes of that Act because there is insufficient
			 land remaining in the withdrawal areas to meet the traditional, cultural, and
			 socioeconomic needs of the shareholders of Sealaska; and
					(B)make it difficult
			 for Sealaska to select—
						(i)places of sacred,
			 cultural, traditional, and historical significance; and
						(ii)Alaska Native
			 futures sites located outside the withdrawal areas of Sealaska;
						(17)(A)the deadline for
			 applications for selection of cemetery sites and historic places on land
			 outside withdrawal areas established under section 14 of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613) was July 1, 1976;
					(B)(i)as of that date, the
			 Bureau of Land Management notified Sealaska that the total entitlement of
			 Sealaska would be approximately 200,000 acres; and
						(ii)Sealaska made entitlement allocation
			 decisions for cultural sites and economic development sites based on that
			 original estimate;
						(C)as a result of the Alaska Land
			 Transfer Acceleration Act (Public Law 108–452; 118 Stat. 3575) and subsequent
			 related determinations and actions of the Bureau of Land Management, Sealaska
			 will receive significantly more than 200,000 acres pursuant to the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1601 et seq.);
					(D)Sealaska would prefer to allocate more
			 of the entitlement of Sealaska to the acquisition of places of sacred,
			 cultural, traditional, and historical significance; and
					(E)(i)pursuant to section
			 11(a)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1610(a)(1)),
			 Sealaska was not authorized to select under section 14(h)(1) of that Act (43
			 U.S.C. 1613(h)(1)) any site within Glacier Bay National Park, despite the
			 abundance of cultural sites within that Park; and
						(ii)Sealaska seeks cooperative agreements
			 to ensure that sites within Glacier Bay National Park are subject to
			 cooperative management by Sealaska, Village and Urban Corporations, and
			 federally recognized tribes with ties to the cultural sites and history of the
			 Park;
						(18)(A)the cemetery sites and
			 historic places conveyed to Sealaska pursuant to section 14(h)(1) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1613(h)(1)) are subject to a
			 restrictive covenant not required by law that does not allow any type of
			 management or use that would in any way alter the historic nature of a site,
			 even for cultural education or research purposes;
					(B)historic sites managed by the Forest
			 Service are not subject to the limitations referred to in subparagraph (A);
			 and
					(C)those limitations hinder the ability
			 of Sealaska to use the sites for cultural, educational, or research purposes
			 for Alaska Natives and others;
					(19)unless Sealaska
			 is allowed to select land outside designated withdrawal areas in southeast
			 Alaska, Sealaska will not be able—
					(A)to complete the
			 land entitlement selections of Sealaska under the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1601 et seq.);
					(B)to secure
			 ownership of places of sacred, cultural, traditional, and historical importance
			 to the Alaska Natives of Southeast Alaska;
					(C)to maintain the
			 existing resource development and management operations of Sealaska; or
					(D)to provide
			 continued economic opportunities for Alaska Natives in southeast Alaska;
					(20)in order to
			 realize cultural preservation goals while also diversifying economic
			 opportunities, Sealaska should be authorized to select and receive conveyance
			 of—
					(A)sacred, cultural,
			 traditional, and historic sites and other places of traditional cultural
			 significance, including traditional and customary trade and migration routes,
			 to facilitate the perpetuation and preservation of Alaska Native culture and
			 history; and
					(B)Alaska Native
			 future sites to facilitate appropriate tourism and outdoor recreation
			 enterprises;
					(21)Sealaska has
			 played, and is expected to continue to play, a significant role in the health
			 of the Southeast Alaska economy;
				(22)(A)the rate of
			 unemployment in Southeast Alaska exceeds the statewide rate of unemployment on
			 a non-seasonally adjusted basis; and
					(B)in January 2008, the Alaska Department
			 of Labor and Workforce Development reported the unemployment rate for the
			 Prince of Wales—Outer Ketchikan census area at 20 percent;
					(23)many Southeast
			 Alaska communities—
					(A)are dependent on
			 high-cost diesel fuel for the generation of energy; and
					(B)desire to
			 diversify their energy supplies with wood biomass alternative fuel and other
			 renewable and alternative fuel sources;
					(24)if the resource
			 development operations of Sealaska cease on land appropriate for those
			 operations, there will be a significant negative impact on—
					(A)southeast Alaska
			 Native shareholders;
					(B)the cultural
			 preservation activities of Sealaska;
					(C)the economy of
			 southeast Alaska; and
					(D)the Alaska Native
			 community that benefits from the revenue-sharing requirements under the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and
					(25)on completion of
			 the conveyances of land to Sealaska to fulfill the full land entitlement of
			 Sealaska under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.), the encumbrances on 327,000 acres of Federal land created by the
			 withdrawal of land for selection by Native Corporations in southeast Alaska
			 would be removed, which will facilitate thorough and complete planning and
			 efficient management relating to national forest land in southeast Alaska by
			 the Forest Service.
				(b)PurposeThe
			 purpose of this Act is to address the inequitable treatment of Sealaska by
			 allowing Sealaska to select the remaining land entitlement of Sealaska under
			 section 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613) from
			 designated Federal land in southeast Alaska located outside the 10 southeast
			 Alaska Native village withdrawal areas.
			3.Selections in
			 southeast Alaska
			(a)Selection by
			 Sealaska
				(1)In
			 generalNotwithstanding section 14(h)(8)(B) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(8)(B)), Sealaska is authorized to
			 select and receive conveyance of the remaining land entitlement of Sealaska
			 under that Act (43 U.S.C. 1601 et seq.) from Federal land located in southeast
			 Alaska from each category described in subsection (b).
				(2)National Park
			 ServiceThe National Park Service is authorized to enter into a
			 cooperative management agreement described in subsection (c)(2) for the
			 purpose, in part, of recognizing and perpetuating the values of the National
			 Park Service, including those values associated with the Tlingit homeland and
			 culture, wilderness, and ecological preservation.
				(b)CategoriesThe
			 categories referred to in subsection (a) are the following:
				(1)Economic
			 development land from the area of land identified on the map entitled
			 Sealaska ANCSA Land Entitlement Rationalization Pool, dated
			 March 6, 2008, and labeled Attachment A.
				(2)Sites with
			 sacred, cultural, traditional, or historic significance, including traditional
			 and customary trade and migration routes, archeological sites, cultural
			 landscapes, and natural features having cultural significance, subject to the
			 condition that—
					(A)not more than
			 2,400 acres shall be selected for this purpose, from land identified on—
						(i)the
			 map entitled Places of Sacred, Cultural, Traditional and Historic
			 Significance, dated March 6, 2008, and labeled Attachment
			 B; and
						(ii)the map entitled
			 Traditional and Customary Trade and Migration Routes, dated
			 March 6, 2008, and labeled Attachment C, which includes an
			 identification of—
							(I)a conveyance of
			 land 25 feet in width, together with 1-acre sites at each terminus and at 8
			 locations along the route, with the route, location, and boundaries of the
			 conveyance described on the map inset entitled Yakutat to Dry Bay Trade
			 and Migration Route, dated March 6, 2008, and labeled Attachment
			 C;
							(II)a conveyance of
			 land 25 feet in width, together with 1-acre sites at each terminus, with the
			 route, location, and boundaries of the conveyance described on the map inset
			 entitled Bay of Pillars to Port Camden Trade and Migration
			 Route, dated March 6, 2008, and labeled Attachment C;
			 and
							(III)a conveyance of
			 land 25 feet in width, together with 1-acre sites at each terminus, with the
			 route, location, and boundaries of the conveyance described on the map inset
			 entitled Portage Bay to Duncan Canal Trade and Migration Route,
			 dated March 6, 2008, and labeled Attachment C; and
							(B)an additional
			 1,200 acres may be used by Sealaska to acquire places of sacred, cultural,
			 traditional, and historic significance, archeological sites, traditional, and
			 customary trade and migration routes, and other sites with scientific value
			 that advance the understanding and protection of Alaska Native culture and
			 heritage that—
						(i)as
			 of the date of enactment of this Act, are not fully identified or adequately
			 documented for cultural significance; and
						(ii)are located
			 outside of a unit of the National Park Service.
						(3)Alaska Native
			 futures sites with traditional and recreational use value, as identified on the
			 map entitled Native Futures Sites, dated March 6, 2008, and
			 labeled Attachment D, subject to the condition that not more
			 than 5,000 acres shall be selected for those purposes.
				(c)Sites in
			 conservation
			 system units
				(1)In generalNo site
			 with sacred, cultural, traditional, or historic significance that is identified
			 in the document labeled Attachment B and located within a unit
			 of the National Park System shall be conveyed to Sealaska pursuant to this
			 Act.
				(2)Cooperative
			 agreements
					(A)In
			 generalThe Director of the National Park Service shall offer to
			 enter into a cooperative management agreement with Sealaska, other Village
			 Corporations and Urban Corporations, and federally recognized Indian tribes
			 with cultural and historical ties to Glacier Bay National Park, in accordance
			 with the requirements of subparagraph (B).
					(B)RequirementsA
			 cooperative agreement under this paragraph shall—
						(i)recognize the
			 contributions of the Alaska Natives of Southeast Alaska to the history,
			 culture, and ecology of Glacier Bay National Park and the surrounding
			 area;
						(ii)ensure that the
			 resources within the Park are protected and enhanced by cooperative activities
			 and partnerships among federally recognized Indian tribes, Village Corporations
			 and Urban Corporations, Sealaska, and the National Park Service;
						(iii)provide
			 opportunities for a richer visitor experience at the Park through direct
			 interactions between visitors and Alaska Natives, including guided tours,
			 interpretation, and the establishment of culturally relevant visitor sites;
			 and
						(iv)provide
			 appropriate opportunities for ecologically sustainable visitor-related
			 education and cultural interpretation within the Park—
							(I)in a manner that
			 is not in derogation of the purposes and values of the Park (including those
			 values associated with the Park as a Tlingit homeland); and
							(II)for wilderness
			 and ecological preservation.
							(C)ReportNot
			 later than 2 years after the date of enactment of this Act, the Director of the
			 National Park Service shall submit to Congress a report describing each
			 activity for cooperative management of each site described in subparagraph (A)
			 carried out under a cooperative agreement under this paragraph.
					4.Conveyances to
			 Sealaska
			(a)Timeline for
			 conveyance
				(1)In
			 generalNot later than 1 year after the date of selection of land
			 by Sealaska under paragraphs (1) and (3) of section 3(b), the Secretary of the
			 Interior (referred to in this Act as the Secretary) shall complete
			 the conveyance of the land to Sealaska.
				(2)Significant
			 sitesNot later than 2 years after the date of selection of land
			 by Sealaska under section 3(b)(2), the Secretary shall complete the conveyance
			 of the land to Sealaska.
				(b)Expiration of
			 withdrawalsOn completion of the selection by Sealaska and the
			 conveyances to Sealaska of land under subsection (a) in a manner that is
			 sufficient to fulfill the land entitlement of Sealaska under the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.)—
				(1)the original
			 withdrawal areas set aside for selection by Native Corporations in Southeast
			 Alaska under that Act (as in effect on the day before the date of enactment of
			 this Act) shall be rescinded; and
				(2)land located
			 within a withdrawal area that is not conveyed to a southeast Alaska Regional
			 Corporation or Village Corporation shall be returned to the unencumbered
			 management of the Forest Service as a part of the Tongass National
			 Forest.
				(c)LimitationSealaska
			 shall not select or receive under this Act any conveyance of land pursuant to
			 paragraph (1) or (3) of section 3(b) located within—
				(1)any conservation
			 system unit;
				(2)any federally
			 designated wilderness area; or
				(3)any land use
			 designation I or II area.
				(d)Applicable
			 easements and public access
				(1)In
			 generalThe conveyance to Sealaska of land pursuant to section
			 3(b)(1) that is located outside a withdrawal area designated under section
			 16(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1615(a)) shall be
			 subject to—
					(A)a reservation for
			 easements for public access on the public roads depicted on the document
			 labeled Attachment E and dated March 6, 2008;
					(B)a reservation for
			 easements along the temporary roads designated by the Forest Service as of the
			 date of enactment of this Act for the public access trails depicted on the
			 document labeled Attachment E and dated March 6, 2008;
					(C)any valid
			 preexisting right reserved pursuant to section 14(g) or 17(b) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1613(g), 1616(b)); and
					(D)(i)the right of
			 noncommercial public access for subsistence uses, consistent with title VIII of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.),
			 and recreational access without liability to Sealaska; and
						(ii)the right of Sealaska to regulate
			 access for public safety, cultural, or scientific purposes, environmental
			 protection, and uses incompatible with natural resource development, subject to
			 the condition that Sealaska shall post on any applicable property, in
			 accordance with State law, notices of any such condition.
						(2)EffectNo
			 right of access provided to any individual or entity (other than Sealaska) by
			 this subsection—
					(A)creates any
			 interest of such an individual or entity in the land conveyed to Sealaska in
			 excess of that right of access; or
					(B)provides standing
			 in any review of, or challenge to, any determination by Sealaska regarding the
			 management or development of the applicable land.
					(e)Conditions on
			 sacred, cultural, and historic sitesThe conveyance to Sealaska
			 of land selected pursuant to section 3(b)(2)—
				(1)shall be subject
			 to a covenant prohibiting any commercial timber harvest or mineral development
			 on the land;
				(2)shall not be
			 subject to any additional restrictive covenant based on cultural or historic
			 values, or any other restriction, encumbrance, or easement, except as provided
			 in sections 14(g) and 17(b) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(g), 1616(b)); and
				(3)shall allow use
			 of the land as described in subsection (f).
				(f)Uses of sacred,
			 cultural, traditional, and historic sitesAny sacred, cultural,
			 traditional, or historic site or trade or migration route conveyed pursuant to
			 this Act may be used for—
				(1)preservation of
			 cultural knowledge and traditions associated with such a site;
				(2)historical,
			 cultural, and scientific research and education;
				(3)public
			 interpretation and education regarding the cultural significance of those sites
			 to Alaska Natives;
				(4)protection and
			 management of the site to preserve the natural and cultural features of the
			 site, including cultural traditions, values, songs, stories, names, crests, and
			 clan usage, for the benefit of future generations; and
				(5)site improvement
			 activities for any purpose described in paragraphs (1) through (4), subject to
			 the condition that the activities are consistent with the sacred, cultural,
			 traditional, or historic nature of the site.
				(g)Termination of
			 restrictive covenants
				(1)In
			 generalEach restrictive covenant regarding cultural or
			 historical values with respect to any interim conveyance or patent for a
			 historic or cemetery site issued to Sealaska pursuant to the regulations
			 contained in sections 2653.3 and 2653.11 of title 43, Code of Federal
			 Regulations (as in effect on the date of enactment of this Act), in accordance
			 with section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(h)), terminates on the date of enactment of this Act.
				(2)Remaining
			 conditionsLand subject to a covenant described in paragraph (1)
			 on the day before the date of enactment of this Act shall be subject to the
			 conditions described in subsection (e).
				(3)RecordsSealaska
			 shall be responsible for recording with the land title recorders office of the
			 State of Alaska any modification to an existing conveyance of land under
			 section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(h)(1)) as a result of this Act.
				(h)Conditions on
			 Alaska Native futures landEach conveyance of land to Sealaska
			 selected under section 3(b)(3) shall be subject only to—
				(1)a covenant
			 prohibiting any commercial timber harvest or mineral development; and
				(2)the restrictive
			 covenants, encumbrances, or easements under sections 14(g) and 17(b) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1613(g), 1616(b)).
				5.Miscellaneous
			(a)Status of
			 conveyed landEach conveyance of Federal land to Sealaska
			 pursuant to this Act, and each action carried out to achieve the purpose of
			 this Act, shall be considered to be conveyed or acted on, as applicable,
			 pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.).
			(b)Environmental
			 mitigation and incentivesNotwithstanding subsection (e) and (h)
			 of section 4, all land conveyed to Sealaska pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.) and this Act shall be considered
			 to be qualified to receive or participate in, as applicable—
				(1)any federally
			 authorized carbon sequestration program, ecological services program, or
			 environmental mitigation credit; and
				(2)any other
			 federally authorized environmental incentive credit or program.
				(c)No material
			 effect on forest plan
				(1)In
			 generalThe implementation of this Act, including the conveyance
			 of land to Sealaska, alone or in combination with any other factor, shall not
			 require an amendment of, or revision to, the Tongass National Forest Land and
			 Resources Management Plan before the first revision of that Plan scheduled to
			 occur after the date of enactment of this Act.
				(2)Boundary
			 adjustmentsThe Secretary of Agriculture shall implement any land
			 ownership boundary adjustment to the Tongass National Forest Land and Resources
			 Management Plan resulting from the implementation of this Act through a
			 technical amendment to that Plan.
				(d)No effect on
			 existing instruments, projects, or activities
				(1)In
			 generalNothing in this Act or the implementation of this Act
			 revokes, suspends, or modifies any permit, contract, or other legal instrument
			 for the occupancy or use of Tongass National Forest land, or any determination
			 relating to a project or activity that authorizes that occupancy or use, that
			 is in effect on the day before the date of enactment of this Act.
				(2)TreatmentThe
			 conveyance of land to Sealaska pursuant to this Act shall be subject to the
			 instruments and determinations described in paragraph (1) to the extent that
			 those instruments and determinations authorize occupancy or use of the land so
			 conveyed.
				(e)Prohibition on
			 reductions in staff and closing and consolidating
			 districtsDuring the 10-year period beginning on the date of
			 enactment of this Act, the Secretary shall not, as a consequence of this
			 Act—
				(1)reduce the
			 staffing level at any ranger district of the Tongass National Forest, as
			 compared to the applicable staffing level in effect on September 26, 2008;
			 or
				(2)close or
			 consolidate such a ranger district.
				(f)Technical
			 correctionSection 2(a)(2) of the Tribal Forest Protection Act of
			 2004 (25 U.S.C. 3115a(a)(2)) is amended—
				(1)in subparagraph
			 (A), by inserting , or is conveyed to an Alaska Native Corporation
			 pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.) before the semicolon; and
				(2)in subparagraph
			 (B)(i)—
					(A)in subclause (I),
			 by striking or at the end; and
					(B)by adding at the
			 end the following:
						
							(III)is owned by an
				Alaska Native Corporation established pursuant to the Alaska Native Claims
				Settlement Act (43 U.S.C. 1601 et seq.) and is forest land or formerly had a
				forest cover or vegetative cover that is capable of restoration;
				or
							.
					6.Maps
			(a)AvailabilityEach map referred to in this Act shall be
			 maintained on file in—
				(1)the office of the Chief of the Forest
			 Service; and
				(2)the office of the Secretary.
				(b)CorrectionsThe Secretary or the Chief of the Forest
			 Service may make any necessary correction to a clerical or typographical error
			 in a map referred to in this Act.
			(c)TreatmentNo map referred to in this Act shall be
			 considered to be an attempt by the Federal Government to convey any State or
			 private land.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 and the amendments made by this Act.
		
